DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-14, 16-22 are pending.
Claims 5 and 15 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gearset as a planetary gearset of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Controller in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  [0044] lists examples of controllers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Hashimoto et al (“Hashimoto”) (US 2011/0218713).
Re claim 1, Iwatate discloses a vehicle seat assembly (Fig. 1 1) comprising: 
a support frame (6); 
a seat back frame (11) extending from a lower region (lower region of 11) to an upper region (upper region of 11), the lower region (lower region of 11) of the seat back frame (11) rotatably connected (at 4) to the support frame (6); and 
a seat back frame positioning assembly (4, 21) connected to the support frame (6) and the seat back frame (11), the seat back frame positioning assembly (4, 21) including: 
an electric motor (22) having a motor shaft (34); 

a reduction gearset (47, 48) having a first gear (47) driving a second gear (48), the first gear (47) in meshed engagement (Fig. 3) with the worm (45), and the second gear (48) connected to the support frame (6), and 
wherein the upper region (upper region of 11) of the seat back frame (11) is rotated relative (Fig. 1) to the support frame (6) in response to rotation ([0029]) of the motor shaft (34),
a housing (24, 43) having a first housing portion (43) mating with a second housing portion (24), the first housing portion (43) sized to receive (Fig. 3) the worm (45) and at least a portion of the gearset (47, 48), and the second housing portion (24) connected to the electric motor (22), the first housing portion (43) defining a first aperture (the interior of 43 between elements 27, see proximate 24b in Fig. 2) sized to receive the worm (45) therethrough (Fig. 3).
but fails to disclose a controller to control the motor such that the motor shaft rotates at a first speed and at a second speed greater than the first speed.
However, Hashimoto discloses a controller (12) to control the motor (18) such that the motor shaft (Iwatate: 34) rotates at a first speed ([0042]) and at a second speed ([0042]) greater than ([0042]-[0044]) the first speed ([0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate with a controller to control the motor such that the motor shaft rotates at a first speed and at a second speed greater than the first speed as disclosed by Hashimoto in 
The phrase “to control the motor such that the motor shaft rotates at a first speed  and at a second speed greater than the first speed” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Iwatate as modified discloses the vehicle seat assembly of claim 1 further comprising a user interface ([0018]: reclining switch) to receive a user input ([0018]) requesting a seat back adjustment ([0018]) of the upper region (upper region of 11) of the seat back frame (11); Hashimoto discloses wherein the controller (12) is in communication with the user interface (Iwatate: [0018], Hashimoto: 14) and the electric motor (18) to control the electric motor (18) to rotate the motor shaft (Iwatate: 34) at the first speed ([0042]) in response to the user input (Iwatate: [0018]).
The phrase “to control the electric motor to rotate the motor shaft at the first speed in response to the user input” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Iwatate as modified discloses the vehicle seat assembly of claim 2 Hashimoto discloses wherein the controller (12) is in communication with the electric motor (18) to, in response to receiving a signal ([0042]-[0044]) from an active vehicle 
The phrase “to rotate the motor shaft at the second speed to rotate the upper region of the seat back frame forward relative to the support frame” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 4, Iwatate as modified discloses the vehicle seat assembly of claim 3 and Hashimoto discloses a fast speed at a high rate ([0043], [0047]) but fails to disclose wherein a speed ratio of the second speed of the motor shaft to the first speed of the motor shaft is ten to one.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate (as modified by Hashimoto) wherein a speed ratio of the second speed of the motor shaft to the first speed of the motor shaft is ten to one in order to optimize comfort of a user by further minimizing annoyance to a user, and to optimize motor speed in the event of a collision.  In other words, it would have been obvious to one having ordinary skill in the art to make the proposed modification in order to optimize the stated benefits of Hashimoto.  In general, where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456.
Re claim 6, Iwatate as modified discloses the vehicle seat assembly of claim 1 wherein the first aperture (the interior of 43 between elements 27, see proximate 24b in Fig. 2) of the first housing portion (43) is defined by a first surface (outer surface of 42 at the arrow to 42 in Fig. 2); wherein the second housing portion (24) defines a protrusion (see examiner comments) with a second surface (outer surface of 24); and wherein the first and second surfaces (outer surfaces of 24, and inner surface of 42) mate with one another (at 24b), and are co- axial with an axis of rotation (left to right in Fig. 2) of the motor shaft (34),
but fails to disclose wherein the first surface is cylindrical, and wherein the second surface is cylindrical.  
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seating assembly of Iwatate to wherein the first surface is cylindrical, and wherein the second surface is cylindrical in shape in order to provide a desired aesthetic appeal, or to reduce machining and decrease complexity of housing formation, as the irregular housing shape of each cover portion would be reduced at the interfit.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 7, Iwatate as modified discloses the vehicle seat assembly of claim 1  wherein the seat back frame positioning assembly (4, 21) includes a bearing (31, 51, 52 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the vehicle seating assembly of Iwatate such that the connection is an interference fit in order to allow the components to be simply joined without tools or force producing a strong connection therebetween, as it has been held that choosing from a finite number of identified, predictable solutions (types of connections), with a reasonable expectation of success (connection) is within the level of ordinary skill in the art.  See MPEP 2143 (E).  In addition, interference fit is a very well-known type of connection between structures and are thus well within the level of ordinary skill in the art.  
Re claim 9, Iwatate as modified discloses the vehicle seat assembly of claim 1 wherein the support frame (6) has a shaft (14) extending across and connected to the support frame (6), the second gear (48) connected for rotation ([0025] at 48c) with the shaft (14).
Re claim 10,
Re claim 22, Iwatate as modified discloses the vehicle seat assembly of claim 6 further comprising a fastener (26/27) to connect the first housing portion (43) to the second housing portion (24), the fastener (26/27) extending radially (26/27 extend in all directions, including radially) with respect to the first and second cylindrical surfaces (outer surface of 42 at the arrow to 42 in Fig. 2, outer surface of 24); and aligning with a locating feature (the holes through which 26 extends) of the housing (24/43) to retain the first housing portion (43) to the second housing portion (24).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Hashimoto et al (“Hashimoto”) (US 2011/0218713) and Ito (US 2014/0238188).
Re claim 8, Iwatate as modified discloses the vehicle seat assembly of claim 7 but fails to disclose wherein the first housing portion further defines a second aperture axially aligned with the first aperture, the second aperture sized to receive and retain the outer race of the bearing.
However, Ito discloses wherein the first housing portion (42) further defines a second aperture (one of 42g) axially aligned with (Fig. 6) the first aperture (the other of 42g), the second aperture (42g) sized to receive and retain the outer race (outer surface of 61) of the bearing (61).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein the first housing portion further defines a second aperture axially aligned with the first aperture, the second aperture sized to receive and retain the outer .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Hashimoto et al (“Hashimoto”) (US 2011/0218713) and Sakamoto (US 2006/0006717).
Re claim 11, Iwatate as modified discloses the vehicle seat assembly of claim 10 wherein an axis of rotation (along 48 into the page in Fig. 3) of the second gear (48) is parallel with (Fig. 3) an axis of rotation (along 47 and 47a into the page in Fig. 3) of the first (47) and third gears (47a), but fails to disclose wherein the first gear, the second gear, and the third gear are each provided as a helical gear.
However, Sakamoto discloses wherein the first gear (Iwatate: 47), the second gear (Iwatate: 48), and the third gear (8) are each provided as a helical gear ([0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein the first gear, the second gear, and the third gear are each provided as a helical gear as disclosed by Sakamoto in order to utilize gears which work more gradually, allowing for smoother and more silent operation, that last longer, and has load distributed among several axes at all times, as these are all well-known benefits of helical gears. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Hashimoto et al (“Hashimoto”) (US 2011/0218713) and Sakai et al (“Sakai”) (US 2009/0284062).
Re claim 12, Iwatate as modified discloses the vehicle seat assembly of claim 1 but fails to disclose wherein the gearset is a planetary gearset.
However, Sakai discloses wherein the gearset (Fig. 3 5) is a planetary gearset ([0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein the gearset is a planetary gearset as disclosed by Sakai in order to reduce the space taken up by the gears, as they are all contained in a single space in a planetary gearset, and to high efficiency low backlash, all very well-known benefits of planetary gears. 

Claim(s) 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Pera et al (“Pera”) (US 2014/0167475).
Re claim 13, Iwatate discloses a vehicle seat assembly (Fig. 1 1) comprising: 
a support frame (6); 
a seat back frame (11) extending from a lower region (lower region of 11) to an upper region (upper region of 11), the lower region (lower region of 11) of the seat back frame (11) such that the seat back frame (11) rotates (Fig. 1) about a transverse axis of rotation (along 4 and 14); and 

an electric motor (22) having a motor shaft (34); 
a worm (45) connected to the motor shaft (34) for rotation therewith (Fig. 3) the worm (45) having a helix angle of ten degrees or more ([0034]);
a gearset (47, 48) to rotate (Fig. 1) the seat back frame (11) between a first angular position (Fig. 1) and a second angular position (Fig. 1) relative to the support frame (6),
but fails to disclose the motor as a brushless electric motor.
However, Pera discloses the motor (2) as a brushless electric motor ([0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate with the motor as a brushless electric motor as disclosed by Pera in order to utilize a motor with a high torque to weight ratio, with increased efficiency, increased reliability, reduced noise, and provide a longer lifetime, all very well-known benefits of brushless motors.  
Re claim 21, Iwatate discloses the vehicle seat assembly of claim 13 wherein the worm (45) has a single continuous tooth (proximate 45 in Fig. 3, shown was a single continuous tooth engaging the gears) and is provided as a helical gear (Fig. 3, showing the tooth on 45 is helical).

Claim(s) 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatate et al (“Iwatate”) (US 2018/0208081) in view of Pera et al (“Pera”) (US 2014/0167475) and Hashimoto et al (“Hashimoto”) (US 2011/0218713).
Re claim 14, Iwatate as modified discloses the vehicle seat assembly of claim 13 but fails to disclose further comprising a controller configured to control the brushless electric motor to rotate the seat back frame in response to receiving a signal indicative of a user request for a seat back position adjustment, wherein the controller controls the brushless election motor to rotate the seat back frame in response to receiving a signal indicative of an event from an active vehicle system.  
However, Hashimoto discloses further comprising a controller (12) to control the electric motor (18) to rotate the seat back frame (11) in response to receiving a signal ([0042], Iwatate: [0018] reclining switch) indicative of a user request ([0042])  for a seat back position adjustment (Fig. 1), wherein the controller (12) controls the brushless election motor (18) to rotate the seat back frame (11) in response to receiving a signal ([0042], from ECU 46 predicting a crash) indicative of an event from an active vehicle system ([0042]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate further comprising a controller to control the electric motor to rotate the seat back frame in response to receiving a signal indicative of a user request for a seat back position adjustment, wherein the controller controls the brushless election motor to rotate the seat back frame in response to receiving a signal indicative of an event from an active vehicle system as disclosed by Hashimoto in order to allow a user to 
Re claim 16, Iwatate as modified discloses the vehicle seat assembly of claim 14 Hashimoto discloses wherein the controller (12) controls the brushless electric motor (18) to rotate the motor shaft (Iwatate: 34) at a first rotational speed ([0042]-[0044]) in response to receiving the signal indicative (Iwatate: [0018] reclining switch) of the user request (Iwatate: [0018] reclining switch); and wherein the controller (12) controls the brushless electric motor (18) to rotate the motor shaft (Iwatate: 34) at a second rotational speed ([0042]-[0044])  in response to receiving the signal indicative of the event ([0042]-[0044]) from the active vehicle system (38), the second rotational speed being greater than the first rotational speed ([0042]-[0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein the controller controls the electric motor to rotate the motor shaft at a first rotational speed in response to receiving the signal indicative of the user request; and wherein the controller controls the electric motor to rotate the motor shaft at a second rotational speed in response to receiving the signal indicative of the event from the active vehicle system, the second rotational speed being greater than the first rotational speed as disclosed by Hashimoto in order to allow a user to automatically control the seat in a manner that decreases annoyance to a user ([0014]), and optimizes motor speed in the event of a collision ([0042]).
Re claim 17, Iwatate as modified discloses the vehicle seat assembly of claim 14 and rotation of the seat back frame (11) backward and forward varying degrees (Fig. 1), 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein the controller controls the brushless electric motor to rotate the seat back frame forward by nine to eighteen degrees about the transverse axis of rotation in response to receiving the signal indicative of the event from the active vehicle system in order to optimize comfort for a user, or in order to optimize comfort of a user by further minimizing annoyance to a user, and to optimize motor speed in the event of a collision.  In other words, it would have been obvious to one having ordinary skill in the art to make the proposed modification in order to optimize the stated benefits of Hashimoto.  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 18, Iwatate discloses controlling a vehicle seat assembly (1), comprising: 
a seat back frame (11) with a lower region (lower region of 11) extending to an upper region (upper region of 11), the lower region (lower region of 11) connected to a support frame (6) about a transverse axis of rotation (along 4 and 14); 
a reduction gearset (47, 48) connected in a housing (24, 42) to the seat back frame (11) and to the support frame (6); 

a bearing (52) on a distal end (end of 45) of the worm (45) within an aperture (interior of 43) defined by the housing (43),
but fails to disclose a method, the motor as a brushless motor, and in response to a first signal indicative of an event from an active vehicle system, controlling the electric motor to rotate the worm such that the seat back frame rotates forward about the transverse axis of rotation.
However, Pera discloses the motor (2) as a brushless electric motor ([0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate with the motor as a brushless electric motor as disclosed by Pera in order to utilize a motor with a high torque to weight ratio, with increased efficiency, increased reliability, reduced noise, and provide a longer lifetime, all very well-known benefits of brushless motors.  
In addition, Hashimoto discloses in response to a first signal indicative ([0043]) of an event ([0043]) from an active vehicle system (38), controlling the electric motor (14) to rotate the worm (Iwatate: 45) such that the seat back frame (Iwatate: 11) rotates forward (Iwatate: Fig. 1) about the transverse axis of rotation (Iwatate: along 4 and 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate wherein, in response to a first signal indicative of an event from an active vehicle system, controlling the electric motor to rotate the worm such that the seat back 
Finally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle seat assembly of Iwatate to be used in a method such as by providing, engaging, and positioning, in order to provide a final assembled product which moves in a desired fashion, as is the normal and logical manner of assembly and use.  
Re claim 19, Iwatate discloses the method of claim 18 further comprising, Hashimoto discloses in response to a second signal indicative ([0042]-[0044]) of a user request for a seat back position adjustment ([0042]-[0044]), controlling the electric motor (14) to rotate the worm (Iwatate: 45) to rotate the upper region (Iwatate: upper region of 11, see Fig. 1) of the seat back frame (Iwatate: 11) forward or aft (Iwatate: Fig. 1).
Re claim 20, Iwatate discloses the method of claim 19 further comprising, Hashimoto discloses wherein the electric motor (14) is controlled to operate at a speed in response to receiving the first signal ([0042]-[0044]), and operate at another speed ([0042]-[0044]) greater than the speed ([0042]-[0044])in response to receiving the second signal ([0042]-[0044]).
Examiner Comments

    PNG
    media_image1.png
    975
    934
    media_image1.png
    Greyscale


	Response to Arguments 
Objections to the Drawings:  Applicant’s argument with respect to the drawings is not persuasive and objection to the drawings is maintained.  Applicant argues that 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding claim 1, Applicant argues that Iwatate fails to disclose the amended features of claim 1, namely those of original claim 5.  In support, Applicant contends that Iwatate teaches motor shaft 34 which extends through an aperture 42 that houses worm gear 45.  Applicant contends that Iwatate therefor does not teach that worm 45 “extends through an aperture in the first housing portion.”  The Examiner respectfully disagrees.  This is not what is required by claim 1.  Claim 1 requires, “the first housing portion sized to receive the worm and at least a portion of the gearset… the first housing portion defining a first aperture sized to receive the worm therethrough.”  Claim 1 does not require that the worm extends through an aperture.  It requires the first housing portion has an aperture which is sized “to receive the worm therethrough.”  This language does not require an aperture receiving a worm, but only an aperture which is sized such that it can receive the worm.  As cited above, Iwatate discloses “the first housing portion (43) sized to receive (Fig. 3) the worm (45) and at least a portion of the gearset (47, 48)…the first housing portion (43) defining a first aperture (the interior of 43 between elements 27, see proximate 24b in Fig. 2) sized to receive the worm (45) therethrough (Fig. 3).”  Worm 45 is shown clearly within the first housing portion 43.  Fig. 3 shows an opening 
Regarding claim 6, Applicant contends that it would not be obvious to modify the two surfaces claimed to be cylindrical.  Applicant argues that for the two cylindrical surfaces to mate with one another as claimed, significantly more machining work and complexity would be introduced. This is speculative and conclusory.  There is no evidence supporting the introduction of additional machining or complexity.  The modification is simply changing the shape of already mated surface.  The machining already requiring would only be replaced by the machining required for the alternatively claimed shape.  The fact that Applicant uses such surfaces for a particular reason does not preclude obviousness for the motivation provided in the above rejection.  Applicant argues that Iwatate does not teach, suggest or provide any reason to provide cylindrical mating surface.  Iwatate is not required to teach, suggest or provide any reasoning.  Reasoning for the modification was provided in the above, and Applicant has not provided evidence, absent speculation, as to why such motivation is insufficient.  
Applicant’s arguments concerning the dependent claims are addressed by the above.  
Applicant states claim 12 is cancelled.  However, claim 12 remains pending.  
Regarding claim 13, Applicant argues that Iwatate specifically discloses a brushed motor, and that the housing is specifically designed to support brushed motor components, and thus, it would not be obvious to modify the brushed motor of Iwatate to be a brushless motor as in Pera.  Thus, Applicant contends that Iwatate teaches In re Gurley, 27 F.3d 551; see MPEP 2145(X)(D).
Applicant’s arguments concerning the dependent claims and new claims are addressed by the above.  	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635